Filed 3/19/21 In re K.N. CA1/5
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


 In re K.N. et al., Persons Coming
 Under the Juvenile Court Law.


 DEL NORTE DEPARTMENT OF
 HEALTH AND HUMAN
 SERVICES,
                                                                        A160712
             Plaintiff and Respondent,
 v.                                                                     (Del Norte County
                                                                        Super. Ct. Nos. JVSQ18-6095,
 Dawn N.,
                                                                        JVSQ18-6096, JVSQ18-6097,
             Defendant and Appellant.                                   JVSQ18-6099)



         Dawn N. appeals from orders denying her Welfare and Institutions
Code section 388 petitions,1 and from orders terminating her parental rights
as to three of her children and her grandchild. Regarding her grandson,
K.N., Dawn N. also contends there was a failure to conduct an adequate
inquiry under the Indian Child Welfare Act of 1978 (25 U.S.C. § 1901 et seq.,
ICWA). In the case of K.N., we conditionally reverse the order terminating



         1   Undesignated statutory references are to the Welfare and Institutions
Code.


                                                               1
parental rights and remand for the limited purpose of ensuring ICWA
compliance. We otherwise affirm.
                FACTUAL AND PROCEDURAL BACKGROUND
      In June 2018, Dawn N. gave birth to Logan D., who was born
exhibiting signs of withdrawal. One month earlier, while receiving prenatal
care, Dawn N. tested positive for methamphetamine.
      After an investigation, in July 2018, the Del Norte County Department
of Health and Human Services (Department) filed six section 300 petitions on
behalf of five children and one grandchild of Dawn N. and J.D.2 The petitions
allege the parents of Logan D., Phillip D., and Jeffrey D. failed to protect
them because the parents suffer from substance abuse problems.3 (§ 300,
subd. (b).) In K.N.’s case, the petition alleges Melissa N.—who is Dawn N.’s
daughter and K.N.’s mother—left the child in the care of the grandparents,
who suffer from substance abuse problems. (§ 300, subds. (b), (g).)
      I.      Detention
      The detention reports, filed in July 2018, explain that Dawn N. “only
took 17 minutes” to deliver Logan D., which suggested “she used meth-
amphetamine during pregnancy.” After his birth, Logan D. was flown
to another facility due to respiratory problems, and he exhibited signs of
withdrawal including high-pitched, inconsolable cries.
      Dawn N. and J.D. lived in a motor home with their children and
grandchild. A social worker observed the motor home “to be filthy inside with
a sink full of dishes, dirt and sand spread [throughout] the home, dirty sheets
and blankets, as well as piles of garbage around the outside of the home.”


      2   This appeal concerns four of the six dependency cases.
      3 The father and one of the children have the same name. We refer to
the father as J.D., and the child as Jeffrey D.

                                        2
The social worker detected “a profound odor of a dirty chemical smell” and a
slight smell of marijuana.
      Dawn N. told the social worker she had only two prenatal visits during
her pregnancy with Logan D. because the father was incarcerated. Dawn N.
was “buying suboxone off the streets during her pregnancy.” The father, J.D.,
stated he “last used” recently. The Department recommended the children be
detained as a result of their vulnerability to drug exposure.
      In the detention reports for Logan D., Phillip D., and Jeffrey D., the
Department stated the ICWA did not apply because Dawn N. and J.D. stated
they had no Native American ancestry. Regarding K.N., the Department was
unable to make a similar determination because it could not locate or speak
with Melissa N. K.N., who was three years old, had been in the care of his
grandparents “since he was two months old” due to Melissa N.’s “own
substance abuse.”
      At the contested detention hearing in July 2018, the court provided
Dawn N. and J.D. with ICWA-020 forms, and they stated they did not have
Native American ancestry. Dawn N. filled out the forms in the dependency
cases of Logan D., Phillip D. and Jeffrey D. It is not clear whether the father
completed them.
      K.N.’s mother, Melissa N., was not present at the detention hearing,
and the Department claimed she was homeless. However, when asked about
K.N., Dawn N. stated, “His grandfather is Yurok.” She testified his father
was Brian H., but she did not know how to contact him, stating “[h]e used to
live in town.”4 At some point, Melissa N. completed an ICWA-020 form




      4 Brian H. is sometimes identified as Brandon H., and his last name is
also spelled in different ways in the record.

                                       3
indicating she may have Indian ancestry, and she identified her tribe as
“Oneida.”5
      At the detention hearing, the social worker testified that Logan D. was
still in the hospital, he was suffering from withdrawal symptoms and being
treated with morphine. Hospital staff told the social worker Dawn N. had
difficulty staying awake while holding the baby and she almost dropped him.
The family received services in the past, but the Department’s efforts had not
mitigated the risks to the children.
      The father, J.D., testified he was incarcerated for 90 days during Dawn
N.’s pregnancy for driving without a license. Although he acknowledged
using methamphetamine in the past, he claimed to have “an anger problem,”
not a substance abuse problem. The father acknowledged using meth-
amphetamine once since his release from jail in March 2018. Regarding
marijuana use in the home, the father agreed it was a problem but stated he
was quitting. He testified the chemical smell in the motor home was from
a propane tank that was low on gas. Regarding K.N., J.D. confirmed the
grandchild had been part of the household for his entire life.
      After hearing this testimony and argument from the parties, the court
detained the children and the grandchild. The court granted Dawn N. and
J.D. additional visitation with K.N. because they were raising him and
appeared to be his de facto parents.
      II.    Jurisdiction
      The jurisdiction reports, filed later in July 2018, stated Dawn N. and
J.D. were “proactive since the detention hearing . . . in taking steps to obtain



      5  Although the form is dated July 5, 2018, Melissa N.’s attorney did not
file it until eight months later, on March 8, 2019. It is not clear whether the
Department was ever made aware of it.

                                        4
sobriety,” but they both tested positive for methamphetamine in early July
2018. The father, J.D., had an extensive criminal history, including a
conviction for sexual battery (Pen. Code, § 243.4), and he was required to
register as a sex offender.
      The reports noted the parents had “productive and meaningful visits
with their children.” Nevertheless, the Department could not recommend
returning the children to their care because the parents “have not been able
to demonstrate an ability to remain sober.”
      The reports for Logan D., Phillip D., and Jeffrey D. indicated the ICWA
did not apply based on statements of their parents. In K.N.’s case, the
Department was unable to determine if the ICWA applied due to limited
contact with Melissa N. and no contact with the alleged father. A social
worker spoke with Melissa N. in mid-July 2018, who was “homeless[,] going
from couch to couch.” Melissa N. stated Brian H. “may be the biological
father . . . but [she] is unsure as he has not performed a paternity test.”
      At the jurisdiction hearings in July 2018, after making minor
amendments to the allegations, the court found the allegations true and set
disposition hearings.6
      III.   Disposition
      The disposition reports, filed in August 2018, recommended the
children be declared dependents of the court. The Department observed the
family was “making efforts to mitigate the previously identified concerns.
That being said, it is the Department’s assessment that additional time and
services are needed before the children can safe[l]y be returned to the


      6 The court’s minutes suggest there was a separate jurisdiction hearing
for K.N. and that his mother, Melissa N., was present. The reporter’s
transcript contains the jurisdiction hearing for the children of Dawn N. and
J.D., but there is no transcript of the hearing for K.N.

                                        5
family’s home given that the parents . . . are still actively using as of the date
of this report.” In drug tests conducted at the end of July or early August
2018, the parents tested positive for amphetamine and methamphetamine.
      At the disposition hearing, the court declared Logan D., Phillip D. and
Jeffrey D. dependents of the court and ordered their parents to participate in
reunification services.
      The disposition report for K.N. stated—for the first time—that the
ICWA did not apply. It explained, “The child’s maternal grandparents have
indicated that there is no known Native American ancestry. As to the
paternal family, limited conversations with the child’s biological mother;
Melissa [N.], have indicated that she is unaware of any Native American
ancestry as it relates to the alleged father.”
      At the disposition hearing in August 2018, Dawn N. testified that her
daughter, who was homeless, asked her to raise K.N., and Melissa N. spent
most of her time at a casino. Dawn N. testified someone found K.N. “in a
camp” and brought him to his grandparents.
      The court found Dawn N. and J.D. were the presumed parents of K.N.,
whom the court declared a dependent. Although the Department sought to
bypass reunification services for Melissa N., the court declined to do because
she was not present to waive her right to services. However, the court denied
reunification services for K.N.’s alleged father. In January 2019, Melissa N.
waived reunification services.
      IV.   Status Review Hearings
      In the status review reports filed in February 2019, the Department
recommended the parents of Logan D., Phillip D. and Jeffrey D. continue to
receive services. The Department was encouraged by the parents’ “ongoing
progress in their services and their almost five months of sobriety.”



                                        6
Visitation expanded from supervised to unsupervised weekend visits. In the
case of K.N., the Department recommended the presumed parents continue
to receive reunification services, but that Melissa N.’s services be terminated.
      At the hearing in March 2019, the court found the parents were making
adequate progress, it continued reunification services, and it set a 12-month
permanency hearing. In addition, the court found the presumed parents of
K.N. were making adequate progress.
      Melissa N. was not present. Her attorney indicated she had not come
to see him “since she signed a waiver of services.” The court found she made
no progress in addressing the problems requiring placement of her child and
terminated her reunification services as to K.N.
      In the 12-month status review reports for Logan D., Phillip D., and
Jeffrey D., the Department indicated the parents “had obtained 7 months
in sobriety but in May 2019 they relapsed.” Visitation was returned to
supervised “due to the parent relapse on methamphetamines.” However, the
parents “appear to be working hard to reestablish their sobriety and to re-
engage in their services.” The parents committed to a “Relapse Prevention
Plan.” “Based on the documented success of the past, the Department
continue[d] to believe that the children have a substantial probability of
returning home to their parents given an additional six month[s].”
      At the review hearing in July 2019, K.N.’s mother, Melissa N., was
present. Her attorney identified her as “mother and de facto parent,” but the
court corrected him, pointing out the grandmother, Dawn N., was the
presumed parent. The Department requested a continuance, which was
granted, but Melissa N. was not present at the continued hearing later in
July 2019. At this continued hearing, the court found the parents continued
to make progress and set the matter for an 18-month permanency hearing.



                                       7
      In the 18-month status review reports filed in January 2020, the
Department recommended termination of reunification services and setting a
section 366.26 hearing (.26 hearing) to select and implement a permanent
plan for the children. The reports explained that “since mid-September
[2019], behaviors have regressed. The . . . parents . . . have been inconsistent
in their random drug testing.” “The . . . father had yet to [be] accepted into
the Suboxone group and the . . . parents . . . were buying Suboxone under the
table because they . . . ran out.” The parents refused to submit hair follicle
tests. The Suboxone coordinator indicated Dawn N. “has only drug tested for
the Suboxone program once in the last four months . . . and [J.D.] has not
drug tested at all.”
      The Department expressed concern that Dawn N. was not consistently
addressing her mental health needs, and the parents permitted unauthorized
visits between K.N. and his biological mother, Melissa N., and unauthorized
“video visits” with the alleged father. Regarding contact with the
Department, the parents “in the past have been known to take responsibility
[for] their actions, but they have recently . . . regressed in this once positive
behavior.” While the Department did “not doubt this family’s love for each
other,” they appear unable “to consistently manage their children.” The
Department had “substantial safety worries” about returning the children to
the care of Dawn N. and J.D.
      Over the course of four days in February 2020, a contested 18-month
review hearing occurred. After hearing testimony and argument, the court
terminated reunification services and set a .26 hearing.
      V.    Section 388 Petitions and Termination of Parental Rights
      In July 2020, on the day before the scheduled .26 hearing, Dawn N.
filed section 388 petitions in the dependency cases of Logan D., Phillip D.,



                                         8
Jeffrey D., and K.N. seeking to change the orders terminating reunification
services. The petitions stated Dawn N. “has engaged in her AOD [alcohol and
other drugs], MH [mental health], and Brightheart services.” She stated
reunification would be in the best interests of each child, and she had a deep
bond with her children.
      Dawn N. attached a letter from a substance abuse specialist indicating
Dawn N. “has been engaged in Substance Use Disorder services” since May
2020, and that she “shows motivation toward her recovery program and is
progressing on schedule.” The letter identified what Dawn N.’s requirements
would include “when COVID-19 restrictions are lifted.” Dawn N. subpoenaed
two witnesses to appear at the hearing, including the substance abuse
specialist.
      After hearing arguments regarding the petitions on July 10, 2020, the
court denied them without holding an evidentiary hearing and proceeded to
the .26 hearing. At the end of the .26 hearing, the court terminated the
parental rights of Dawn N. and J.D. and ordered adoption as the permanent
plan for Logan D., Phillip D., and Jeffrey D. Similarly, as to K.N., the court
terminated the parental rights of the presumed parents, and also the
parental rights of Melissa N. and the alleged father, and it made adoption the
permanent plan. Dawn N. appeals.
                                 DISCUSSION
      On appeal, Dawn N. makes two arguments, which we now address.
      I.      The Denial of the Section 388 Petitions Without an Evidentiary
              Hearing Was Not Reversible Error
      Dawn N. contends the court erred by denying her request for an
evidentiary hearing on her section 388 petitions. We disagree.




                                        9
            A.     Governing Law and Standard of Review
      Under section 388, a parent may petition to change or set aside a prior
order “upon grounds of change of circumstance or new evidence.” (§ 388,
subd. (a)(1).) The petition “must be liberally construed in favor of its
sufficiency.” (Cal. Rules of Court, rule 5.570(a).) The juvenile court shall
order a hearing if “it appears that the best interests of the child . . . may be
promoted” by the new order. (§ 388, subd. (d).) The parent must sufficiently
allege a change in circumstances or new evidence and the promotion of the
child’s best interests. (In re Zachary G. (1999) 77 Cal.App.4th 799, 807–808.)
      To be entitled to an evidentiary hearing on the petition, the petitioner
need only show “ ‘probable cause,’ ” not a probability of prevailing. (In re
Aljamie D. (2000) 84 Cal.App.4th 424, 432; In re Jeremy W. (1992)
3 Cal.App.4th 1407, 1414.) Nevertheless, the petition “may not be
conclusory.” (In re Anthony W. (2001) 87 Cal.App.4th 246, 250.) Specific
allegations are required, and “[s]uccessful petitions have included
declarations or other attachments which demonstrate the showing the
petitioner will make at a hearing.” (Ibid.) “The prima facie requirement is
not met unless the facts alleged, if supported by evidence given credit at the
hearing, would sustain a favorable decision on the petition.” (In re Zachary
G., supra, 77 Cal.App.4th at p. 806.)
      We review a juvenile court’s denial of a section 388 petition without a
hearing for abuse of discretion. (In re Jamika W. (1997) 54 Cal.App.4th 1446,
1450–1451.) “An abuse of discretion occurs when the juvenile court has
exceeded the bounds of reason by making an arbitrary, capricious or patently
absurd determination.” (In re Marcelo B. (2012) 209 Cal.App.4th 635, 642.)




                                        10
            B.    No Abuse of Discretion in Denying the Section 388 Petitions
      Here, there was no abuse of discretion. To show changed
circumstances, Dawn N. relied on a letter indicating she engaged in
“Substance Use Disorder services” for over a month. Dawn N. began services
and was progressing on schedule. The services included “AOD [alcohol and
other drugs], MH [mental health], and Brightheart services.” However, as
explained in the 18-month status review reports filed in January 2020, the
parents are “part of a . . . AOD program called Brightheart,” but “the group is
simply an online check in to receive their Suboxone medication. There is no
class or group aspect to this program.”
      More importantly, given Dawn N.’s long history of substance abuse, the
letter attached to her petitions established, at best, short-term changing
circumstances, not changed circumstances. Numerous cases support this
conclusion. (In re Ernesto R. (2014) 230 Cal.App.4th 219, 223 [no changed
circumstances where mother had “a history of drug relapses, [was] in the
early stages of recovery, and [was] still addressing a chronic substance abuse
problem”]; In re Marcelo B., supra, 209 Cal.App.4th at pp. 641–642
[participation in 12-step meetings insufficient evidence of changed
circumstances because father relapsed]; In re Cliffton B. (2000)
81 Cal.App.4th 415, 423 [seven months of sobriety after long history of drug
use did not demonstrate changed circumstances]; In re Casey D. (1999)
70 Cal.App.4th 38, 49 [denial of petition proper where mother’s
“circumstances were changing, rather than changed”].)
      Second, Dawn N. failed to sufficiently allege the resumption of
reunification services would be in the best interests of her children and
grandchild. The petitions were devoid of specific information supporting this
prong of the prima facie test; instead, Dawn N. simply alleged she had



                                      11
a “deep bond” with her children. Based on this general statement, and her
failure to show changed circumstances, the court acted well within its
discretion in denying Dawn N. an evidentiary hearing on her petitions. (In
re Anthony W., supra, 87 Cal.App.4th at pp. 251–252.)
      II.   A Limited Remand Is Necessary to Further Inquire Whether K.N.
            Is an Indian Child
      In the dependency case of K.N., Dawn N. contends there was a failure
“to conduct an adequate inquiry under the ICWA.” We agree.
            A.     Governing Law and Standard of Review
      The ICWA reflects a congressional determination to protect Indian
children and to promote the stability and security of Indian tribes and
families by establishing minimum federal standards that a state court must
follow before removing an Indian child from his or her family. (25 U.S.C.
§ 1902; In re Isaiah W. (2016) 1 Cal.5th 1, 7–8.) Federal regulations
implementing the ICWA require state courts to “ask each participant in
an . . . involuntary child-custody proceeding whether the participant knows or
has reason to know that the child is an Indian child.” (25 C.F.R. § 23.107(a)
(2021).)
      “In 2007, the state Legislature enacted section 224 in accordance with
[the] ICWA.” (In re Hunter W. (2011) 200 Cal.App.4th 1454, 1466.) Under
this statute, the court and the Department “have an affirmative and
continuing duty to inquire whether a child . . . is or may be an Indian child.”
(§ 224.2, subd. (a); Cal. Rules of Court, rule 5.481(a).) In addition to the
Department’s “duty to inquire,” at their first appearance, “the court shall ask
each participant present . . . whether the participant knows or has reason to
know that the child is an Indian child.” (§ 224.2, subds. (b), (c); Cal. Rules of
Court, rule 5.481(a).)



                                       12
      If the court or social worker “has reason to believe that an Indian child
is involved . . . but does not have sufficient information to determine that
there is reason to know that the child is an Indian child, the court . . . [or]
social worker . . . shall make further inquiry regarding the possible Indian
status of the child.” (§ 224.2, subd. (e).) When there is “reason to believe” the
child is an Indian child, “further inquiry is necessary.” (§ 224.2, subd. (e)(2).)
It includes “[i]nterviewing the parents . . . and extended family members” to
gather specified information, contacting the Bureau of Indian Affairs (BIA),
the State Department of Social Services, and “the tribe or tribes . . . that may
reasonably be expected to have information regarding the child’s
membership, citizenship status, or eligibility.” (§ 224.2, subd. (e)(2)(A)–(C);
Cal. Rules of Court, rule 5.481(a)(4).)
      If, based on this further inquiry, there is “reason to know” the child is
an Indian child, then more formal ICWA notice is required. (§§ 224.2, subd.
(f), 224.3; Cal. Rules of Court, rule 5.481(b); 25 U.S.C. § 1912(a).) As this
statutory scheme makes clear, “[t]he duty to provide notice is narrower than
the duty of inquiry.” (In re Austin J. (2020) 47 Cal.App.5th 870, 884.)
      “On appeal, we review the juvenile court’s ICWA findings for
substantial evidence. [Citations.] But where the facts are undisputed, we
independently determine whether [the] ICWA’s requirements have been
satisfied.” (In re D.S. (2020) 46 Cal.App.5th 1041, 1051.)
            B.     The Failure to Conduct a Further Inquiry
      At the detention hearing in July 2018, K.N.’s mother was not present,
but Dawn N. testified that K.N.’s “grandfather is Yurok.” Despite this
testimony, about a month later in its disposition report for K.N., the
Department stated the ICWA did not apply because K.N.’s “maternal
grandparents have indicated that there is no known Native American



                                          13
ancestry. As to the paternal family, limited conversations with the child’s
biological mother; Melissa [N.] have indicated that she is unaware of any
Native American ancestry as it relates to the alleged father.” Two years
later, at the end of the .26 hearing in July 2020, the court asked: “This case
does not involve an Indian child in any of these matters so I’m not finding
any ICWA findings, is that correct, there is no ICWA issues? Continuing
obligations, I will ask.” No party indicated otherwise.
      Based on this record, there was a failure to comply with the inquiry
obligations under the ICWA and California law. Dawn N.’s testimony at the
detention hearing gave rise to a “reason to believe” K.N. was an Indian child,
and therefore a duty to conduct a “further inquiry.” (§ 224.2, subd. (e).) The
Department should have interviewed “the parents . . . and extended family
members to gather” specified information, and it should have contacted the
BIA, the State Department of Social Services, and the Yurok tribe. (§ 224.2,
subd. (e)(2)(A)–(C).) This inquiry never occurred so a limited remand is
necessary.7
      In arguing there was no error, the Department erroneously relies on
the “reason to know” standard that triggers the duty to provide notice to an
Indian tribe. The duty to provide notice, however, is narrower than the
initial duty to inquire, which is triggered if there “is reason to believe that an
Indian child is involved in a proceeding.” (§ 224.2, subd. (e); In re Austin J.,
supra, 47 Cal.App.5th at p. 884.) Applying the proper standard, we reject the
Department’s claims.


      7 On her ICWA-020 form—filed eight months after the detention
hearing—Melissa N. stated she may have Indian ancestry in the “Oneida”
tribe. By itself, this form may or may not have been sufficient to require
a further inquiry. Given that we are remanding this case, the Department
should also attempt to contact this tribe.

                                        14
      The Department contends that Dawn N.’s testimony at the detention
hearing was “vague and speculative; and, therefore, did not trigger notice
requirements under [the] ICWA.” The Department also claims it was not
required to “ ‘cast about’ ” for information. But here, Dawn N. identified a
tribe, and her statement was “information suggesting that either the parent
of the child or the child is a member or may be eligible for membership in an
Indian tribe.” (§ 224.2, subd. (e)(1).) As a result, there was a “reason to
believe” K.N. was an Indian child and a duty to conduct a “further inquiry.”
(§ 224.2, subd. (e)(2).)
      In arguing otherwise, the Department relies on cases that are
inapposite. For example, in In re Hunter W., supra, 200 Cal.App.4th at page
1468, “the parent could not even identify the tribe.” And in In re Shane G.
(2008) 166 Cal.App.4th 1532, the issue was whether “sufficient ICWA notice
was sent to the Comanche tribe.” (Id. at pp. 1537–1539.) By contrast, here,
after Dawn N.’s statement at the detention hearing, there was no attempt at
all to contact the identified tribe. (Cf. In re A.M. (2020) 47 Cal.App.5th 303,
309–310 [based on statements in mother’s ICWA-020 form, department filed
ICWA notices and mailed them to BIA].)
      Furthermore, we cannot conclude, as the Department suggests, that
the failure to conduct a further inquiry was harmless because Brian H. “was
not K.N.’s biological father.” That fact was never established, and it is also
not clear that Dawn N. was referring to K.N.’s paternal grandfather when
she stated his grandfather was Yurok.
      Accordingly, we conditionally reverse the order terminating parental
rights as to K.N. so that the court can order the Department to conduct the
inquiry required by the ICWA and California law. (In re Hunter W., supra,




                                       15
200 Cal.App.4th at p. 1467 [“When it is shown that the court or
department . . . failed to make an inquiry, we remand with instructions
to ensure compliance with ICWA; however, in doing so, we do not reverse the
jurisdictional or dispositional orders where there is not yet a sufficient
showing that the child is, in fact, an Indian child.”]; In re N.G. (2018)
27 Cal.App.5th 474, 486 [conditionally reversing judgment terminating
parental rights and remanding for court to comply with inquiry and notice
provisions of ICWA and sections 224.2 and 224.3].)
                                 DISPOSITION
      The orders terminating parental rights are affirmed in the dependency
cases of Logan D., Phillip D., and Jeffrey D.
      In K.N.’s case, we conditionally reverse the order terminating parental
rights, and we remand with directions to conduct a “further inquiry”
regarding K.N.’s possible membership in the Yurok or Oneida tribes as
required by Welfare and Institutions Code section 224.2, subdivision (e). If
this inquiry does not give rise to reason to know K.N. is an Indian child, then
the order terminating parental rights as to K.N. must be reinstated. If this
inquiry gives rise to reason to know K.N. is an Indian child, then ICWA
notice must be provided as required by Welfare and Institutions Code section
224.3. If, after ICWA notice, the court cannot determine whether K.N. is an
Indian child, then the order terminating parental rights as to K.N. must be
reinstated. If any tribe or the BIA determines K.N. is an Indian child, the
court shall proceed accordingly.




                                       16
                                              _________________________
                                              Seligman, J.*


     WE CONCUR:


     _________________________
     Simons, Acting P. J.


     _________________________
     Burns, J.




     A160712




     * Judge of the Superior Court of Alameda County, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                    17